248 Ga. 701 (1982)
285 S.E.2d 713
ALPHA TRANSPORTATION SERVICE, INC.
v.
CARTWRIGHT.
37860.
Supreme Court of Georgia.
Decided January 6, 1982.
Richard A. Katz, for appellant.
Glenn Howell, for appellee.
GREGORY, Justice.
This is a certiorari. The facts are set out in Cartwright v. Alpha Transp. Service, 159 Ga. App. 296 (283 SE2d 282) (1981). The Court of Appeals held that the provisions of Code Ann. § 81A-104 (d) relating to personal service of process are unavailable in a garnishment case. We reverse.
"The methods of service provided in this section [81A-104] may be used as alternative methods of service in proceedings in the court of ordinary and in any other special statutory proceedings ..." Code Ann. § 81A-104 (j). (Emphasis supplied.) Code Ann. § 46-103, relating *702 to the method for service of process on a garnishee, does not expressly state that the personal service provisions of Code Ann. § 81A-104 (d) are unavailable. Code Ann. § 81A-104 (j) provides that "service shall be sufficient when made in accordance with the statutes relating particularly to the proceeding or in accordance with this section [81A-104]." (Emphasis supplied.) See also Code Ann. § 81A-104 (i). These code sections are not in conflict and Code Ann. § 81A-181, which provides for exceptions to the applicability of the Civil Practice Act, is inoperable. See Dept. of Transp. v. Ridley, 244 Ga. 49 (257 SE2d 511) (1979); Navaho Corp. v. Stuckey, 141 Ga. App. 271 (233 SE2d 217) (1977).
Judgment reversed. All the Justices concur.